DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 January 2022 has been entered.

 
Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 07 January 2022.  The Claim 13 has been cancelled via the amendment.  Therefore, claims 1-12 remain pending in the application.  


Specification/Claim Informality Objections
In claim 1 as amended, line 8, “on” should be --during-- or --for-- (or similar, for clarity).  Appropriate correction is required.
In claim 7 as amended, “applies the precharge voltage to the unselected bitlines” in lines 3-4 is a duplicate of the same in line 2 and should be deleted.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a) and (b):

 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
Claim 1 as amended now recites, near the end of the claim, “applying a precharge voltage to the unselected bit lines” and “applying a ground voltage to the selected bit lines” .  
However, at least paragraph [0010] of the specification recites “applying a precharge selected bit lines” and “applying a ground voltage to unselected bit lines”, which appear to be inconsistent with the above limitations in claim 1 as amended.
As such, claim 1 as amended appears to contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  See also the previously entered claims, filed 30 June 2021.

Claim 8 as amended also recites “applying a ground voltage to selected bit lines” and “applying a precharge voltage to unselected bit lines”.  Therefore, claim 8 as amended is also rejected for the same reason(s) above for claim 1.

Claims 2-7 and 9-12 respectively depend from claims 1 and 8, thus are rejected for the same reasons(s) above for claim 1.

-----------------------------------------
Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With reference to the above rejections under 35 USC 112(a), it is unclear in claims 1 and 8 as amended the intended meaning/scope of the claim terms “selected bit lines” and “unselected bit lines” (with reference to their usage in the specification, e.g., paragraph [0010]).

claim 1 as amended, it is unclear in the claim the intended meaning/scope of the phrase “a page buffer controller setting selected columns and unselected columns according to the order of the read operations regardless of threshold voltages of memory cells included in the memory block when the program verify operation begins”.  
First, it is unclear in the claim the meaning/scope of the term “setting” in the above phrase, e.g., whether the “columns” are set to a positive precharge voltage or a ground voltage or a read voltage or a verify voltage or a pass voltage or a negative voltage or something else (with reference to the prevalent usage of the term “set” in the specification).
Second, with reference to the first issue above, it is unclear in the claim what “columns” are referring to, e.g., whether they are referring to the gate terminals of memory transistors associated with the columns, the bit lines of the columns, the channels of memory strings associated with the columns, or something else (to which a voltage is “set” or applied).
In addition, in the above phrase, “a page buffer controller” is performing the “setting” operation; however, later in the claim, “a page buffer group” is performing a ”setting” operation, thus it is unclear in the claim the intended distinction(s) between the two.

Claim 8 as amended recites “the selected bit lines” in line 7, which appears to be referring to “selected bit lines” in lines 4 as its antecedent.
However, it is understood that a set of bit lines being selected during a read operation varies depending on a read voltage and data stored in the memory cells being read (e.g., understood in light of the R1-R3 steps in the read operation in Figs. 4 and 6 of the application).  Similarly, it is understood that a set of bit lines being selected during a program verify operation data being programmed into the memory cells (e.g., understood in light of, e.g., the Vf1-Vf3 steps in the program verify operation in Fig. 6 of the application).  As such, it is unclear in the claim the intended relationship between “the selected bit lines” in line 7 (associated with a program verify operation) and its apparent antecedent “selected bit lines” in line 4 (associated with a read operation).
A similar issue is present for “the unselected bit lines” in line 8, in relation to its apparent antecedent “unselected bit lines” in line 5.

Further, claim 8 as amended recites “applying the ground voltage to the selected bit lines and applying the precharge voltage to the unselected bit lines regardless of threshold voltages of selected memory cells”.  However, in Fig. 6 and paragraph [0075] of the application, “a ground voltage of 0 V may be applied to bit lines coupled to memory cells with determined data, and the precharge voltage Vpr may be applied to bit lines coupled to memory cells with no determined data. Accordingly, during the program verify operation, the ground voltage of 0 V may be applied to the bit lines coupled to the memory cells corresponding to the erase state ER, and the precharge voltage Vpr may be applied to the remaining bit lines”, thus different bit line voltages are applied based on the threshold voltages of the memory cells.  As such, the intended meaning/scope of the above limitation is unclear.  

Claims 2-7 and 9-12 respectively depend from claims 1 and 8, thus are rejected for the same reasons(s) above for claims 1 and 8.

Further, in claim 6 as amended, “the plurality of logical pages” lacks a clear antecedent in the claims and is deemed indefinite.

Claim 7 depends from claim 6, thus is rejected for the same reason above for claim 6.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, insofar as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,903,495 A (“TAKEUCHI”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1 (insofar as understood), TAKEUCHI discloses a memory device, comprising: 
bit lines coupled to a memory block (e.g., including the BLa bit lines in Figs. 16, 21 and 22);  
(e.g. associated with the CG2A voltages 0V, 1V and 2V in Fig. 16), or generating verify voltages on a program verify operation (e.g., the CG2A voltages 0.5V, 1.5V and 2.5V in Figs. 21 and 22); 
a page buffer controller setting selected columns and unselected columns according to the order of the read operations (e.g., setting the CG2A voltages and/or the BLa voltage for the selected and unselected columns in Figs. 21 and 22, according to the order of the read operations in Fig. 16) regardless of threshold voltages of memory cells included in the memory block when the program verify operation begins (e.g., the CG2A voltages in Figs. 21 and 22 are set regardless of threshold voltages of memory cells associated with CG2A included in the memory block; also, when the program verify operation begins in Fig. 21, the BLa bitlines associated with the selected and unselected columns in Figs. 21 and 22 are set to 1.8V, regardless of threshold voltages of memory cells associated with CG2A included in the memory block), and outputting page buffer signals according to the selected columns and the unselected columns (e.g., the signals for controlling the BLa voltages in Figs. 21 and 22, according to the selected and unselected columns); and
a page buffer group setting selected bit lines corresponding to the selected columns and unselected bit lines corresponding to the unselected columns (e.g., setting the selected and unselected BLa bit lines voltages in Figs. 21 and 22, corresponding to the selected and unselected columns), applying a precharge voltage to the unselected bit lines (e.g., those BLa bit lines in Figs. 21 and 22 to which 1.8V is applied), and applying a ground voltage to the selected bit lines (e.g., those BLa bit lines in Figs. 21 and 22 to which the ground voltage is applied) in response to the page buffer signals (for controlling the BLa voltages in Figs. 21 and 22) when (in Figs. 21 and 22).  

Regarding claim 2, TAKEUCHI discloses the memory device of claim 1, wherein the page buffer group applies the precharge voltage to the unselected bit lines in response to the page buffer signals (e.g., those BLa bit lines in Fig. 16 to which 1.8V is applied) controlled according to the read voltages during the read operations (e.g., according to the CG2A voltages in Fig. 16).  

Regarding claim 3, TAKEUCHI discloses the memory device of claim 2, wherein the page buffer group applies the precharge voltage to the unselected bit lines in response to the page buffer signals (e.g., those BLa bit lines in Figs. 21 and 22 to which 1.8V is applied) controlled according to the verify voltages (e.g., according to the CG2A voltages in Figs. 21 and 22) respectively corresponding to the read voltages (e.g., corresponding to the CG2A voltages in Fig. 16) during the program verify operation (e.g., Figs. 21 and 22).  

Regarding claim 4, TAKEUCHI discloses the memory device of claim 1, wherein the page buffer group applies the ground voltage to the selected bit lines of the selected columns (e.g., those BLa bit lines in Fig. 16 to which the ground voltage is applied) determined according to the order of the read operations (e.g., according to the order of the CG2A voltages in Fig. 16), and applies the precharge voltage to the unselected bit lines of the unselected columns during the program verify operation (e.g., those BLa bit lines in Figs. 21 and 22 to which 1.8V is applied).  

Regarding claim 5, TAKEUCHI discloses the memory device of claim 1, wherein the (e.g., those BLa bit lines in Fig. 16 to which 1.8V is applied) according to the order in which the read voltages are used during the read operations (e.g., according to the order of the CG2A voltages in Fig. 16), and 
wherein the page buffer group applies, during the program verify operation, the precharge voltage to the unselected bit lines (e.g., those BLa bit lines in Figs. 21 and 22 to which 1.8V is applied) in a same manner as a bit line precharging method in the read operations using the read voltages corresponding to selected verify voltages (e.g., applying 1.8V to the BLa bit lines in Figs. 21 and 22 in a same manner as that in Fig. 16 for the corresponding CG2A voltages).  

Regarding claim 6, TAKEUCHI discloses the memory device of claim 1, wherein when the plurality of logical pages are included in a same physical page (e.g., associated with CG2A in Figs. 16, with reference to a plurality of logical pages in Figs. 43A, 44B-44C, 45A, 46B-46C, 47B-47C, 54, 58A, 61A, 63A, 64A, 73A, 76A, 78A, 79A and 84A-84B; also, with reference to Figs. 86A-86C, 88A-88D, 90A-90E, 98A-98E, 99A-99B and 100A-100B), the page buffer group applies the precharge voltage to the unselected bit lines (e.g., those BLa bit lines in Fig. 16 to which 1.8V is applied) according to the read operations on each of the plurality of logical pages in response to the page buffer signals (e.g., according to the read operations on each of the logical pages associated with the CG2A voltages in Fig. 16, as applied to a plurality of logical pages in Figs. 43A, 44B-44C, 45A, 46B-46C, 47B-47C, 54, 58A, 61A, 63A, 64A, 73A, 76A, 78A, 79A and 84A-84B; also, as applied to Figs. 86A-86C, 88A-88D, 90A-90E, 98A-98E, 99A-99B and 100A-100B).  

Regarding claim 7, TAKEUCHI discloses the memory device of claim 6, wherein the page buffer group applies the precharge voltage to the unselected bit lines (e.g., those BLa bit lines in Fig. 16 to which 1.8V is applied) in a first read operation among the read operations on each of the plurality of logical pages (e.g., the read operation on the logical page associated with the CG2A voltage of 0V in Fig. 16,  as applied to a plurality of logical pages in Figs. 43A, 44B-44C, 45A, 46B-46C, 47B-47C, 54, 58A, 61A, 63A, 64A, 73A, 76A, 78A, 79A and 84A-84B; also, as applied to Figs. 86A-86C, 88A-88D, 90A-90E, 98A-98E, 99A-99B and 100A-100B), applies the precharge voltage to the unselected bit lines (e.g., those BLa bit lines in Fig. 16 to which 1.8V is applied), and applies the ground voltage to the selected bit lines (e.g., those BLa bitlines in Fig. 16 to which the ground voltage is applied) in second and subsequent read operations (e.g., the read operations associated with the CG2A voltage of 1V and 2V in Fig. 16) according to data determined during a previous read operation (according to data determined during the read operation associated with the CG2A voltage of 0V in Fig. 16).  

Regarding independent claim 8 (insofar as understood), TAKEUCHI discloses a method of operating a memory device, the method comprising: 
performing a read operation on memory cells of a logical page (e.g., associated with the CG2A voltages in Fig. 16) by applying a ground voltage to selected bit lines corresponding to selected columns (e.g., those BLa bit lines in Fig. 16 to which the ground voltage is applied) which are determined based on read voltages (e.g., based on the CG2A voltages in Fig. 16), and applying a precharge voltage to unselected bit lines corresponding to unselected columns (e.g., those BLa bit lines in Fig. 16 to which 1.8V is applied) which are determined based on the read voltages (e.g., based on the CG2A voltages in Fig. 16); 
applying the ground voltage to the selected bit lines and applying the precharge voltage to  the unselected bit lines regardless of threshold voltages of selected memory cells (e.g., in Fig. 21, when the program verify operation begins, 1.8V is applied to the BLa bit lines regardless of threshold voltages of selected memory cells associated with CG2A; i.e., all the BLa bit lines are selected for 1.8V), according to verify voltages corresponding to the read voltages which are sequentially used (e.g., according the CG2A voltages in Figs. 21 and 22, corresponding to the CG2A voltages in Fig. 16 which are sequentially used) when a program verify operation on the selected memory cells begins (e.g., when the program verify operation in Fig. 21 begins); and 
sequentially applying one of the verify voltages to a word line coupled to the selected memory cells (e.g., sequentially applying one of the CG2A voltages in Figs. 21 and 22) and verifying the selected memory cells (e.g., verifying for the CG2A voltages in Figs. 21 and 22), when the ground voltage is applied to the selected bit lines (e.g., those BLa bit lines to which the ground voltage is applied) and the precharge voltage is applied to the unselected bit lines (e.g., those BLa bit lines in Fig. 21 to which 1.8V is applied).  

Regarding claim 9, TAKEUCHI discloses the method of claim 8, wherein the program verify operation comprises: 
an operation of applying the precharge voltage to the selected and unselected bit lines (e.g., applying 1.8V to all the BLa bit lines in Fig. 21) when a first verify voltage, among the verify voltages (e.g., the CG2A voltage of  0.5V in Fig. 21), corresponding to a first read voltage (e.g., corresponding to the CG2A voltage of 0V in Fig. 16) is selected (i.e., 0.5V in Fig. 21 is selected); and 
an operation of applying the ground voltage to the selected bit lines of the selected columns (e.g., those BLa bit lines in Figs. 21 and 22 to which the ground voltage is applied) and the precharge voltage to the unselected bit lines of the unselected columns (e.g., those BLa bit lines in Figs. 21 and 22 to which 1.8V is applied) when subsequent verify voltages, among the verify voltages (e.g., the CG2A voltages of 1.5V and 2.5V in Figs. 21 and 22, subsequent to 0.5V), corresponding to subsequent read voltages (e.g., corresponding to the CG2A voltages of 1V and 2V in Fig. 16, subsequent to 0V) are selected (e.g., 1.5V and 2.5V in Figs. 21 and 22 are selected).  

Regarding claim 10, TAKEUCHI discloses the method of claim 9, wherein when the read voltages are used in an order from a low level to a high level (e.g., in the order of the CG2A voltages from 0V to 2V in Fig. 16), memory cells having threshold voltages lower than the first read voltage are included in the selected columns in the read operation using the first read voltage (e.g., when using the CG2A voltage of 0V in Fig. 16, the BLa bit lines include those associated with memory cells having threshold voltages lower than 0V) and the ground voltage is applied to the selected bit lines of the selected columns with data determined based on the first read voltage (e.g., those BLa bit lines in Fig. 16 to which the ground voltage is applied with data determined based on the CG2A voltage of 0V), and the precharge voltage is applied to the unselected bit lines of the unselected columns (e.g., those BLa bit lines in Figs. 21 and 22 to which 1.8V is applied) in the read operation using a second read voltage among the read voltages (e.g., in the read operation using the CG2A voltage of 1V in Fig. 16).  

Regarding claim 11, TAKEUCHI discloses the method of claim 8, wherein when a plurality of logical pages including the logical page are included in a same physical page (e.g., associated with CG2A in Figs. 21 and 22, with reference to a plurality of logical pages in Figs. 43A, 44B-44C, 45A, 46B-46C, 47B-47C, 54, 58A, 61A, 63A, 64A, 73A, 76A, 78A, 79A and 84A-84B; also, with reference to Figs. 86A-86C, 88A-88D, 90A-90E, 98A-98E, 99A-99B and 100A-100B), a program operation is performed on a subsequent logical page among the plurality of logical pages after a program operation on the logical page is completed (e.g., a program operation associated with Figs. 21 and 22, as applied to programming a subsequent logical page after a previous logical page among a plurality of logical pages in Figs. 43A, 44B-44C, 45A, 46B-46C, 47B-47C, 54, 58A, 61A, 63A, 64A, 73A, 76A, 78A, 79A and 84A-84B; also, as applied to Figs. 86A-86C, 88A-88D, 90A-90E, 98A-98E, 99A-99B and 100A-100B).  

Regarding claim 12, TAKEUCHI discloses the method of claim 11, wherein during the program verify operation on the subsequent logical page within the program operation (e.g., a program verify operation associated with Figs. 21 and 22, as applied to programming a subsequent logical page after a previous logical page among a plurality of logical pages in Figs. 43A, 44B-44C, 45A, 46B-46C, 47B-47C, 54, 58A, 61A, 63A, 64A, 73A, 76A, 78A, 79A and 84A-84B; also, as applied to Figs. 86A-86C, 88A-88D, 90A-90E, 98A-98E, 99A-99B and 100A-100B), the ground voltage is applied to one or more of the selected bit lines (e.g., those BLa bitlines in Figs. 21 and 22 to which the ground voltage is applied) and the precharge voltage is (e.g., those BLa bit lines in Figs. 21 and 22 to which 1.8V is applied) according to the verify voltages (e.g., according to the CG2A voltages in Figs. 21 and 22) corresponding to the read voltages (e.g., corresponding to the CG2A voltages in Fig. 16) which are sequentially used for the subsequent logical page (e.g., as applied to a subsequent logical page among a plurality of logical pages in Figs. 43A, 44B-44C, 45A, 46B-46C, 47B-47C, 54, 58A, 61A, 63A, 64A, 73A, 76A, 78A, 79A and 84A-84B; also, as applied to Figs. 86A-86C, 88A-88D, 90A-90E, 98A-98E, 99A-99B and 100A-100B), apart from the logical page (e.g., apart from a previous logical page, with reference to Figs. 21 and 22, as applied to a plurality of logical pages in Figs. 43A, 44B-44C, 45A, 46B-46C, 47B-47C, 54, 58A, 61A, 63A, 64A, 73A, 76A, 78A, 79A and 84A-84B; also, as applied to Figs. 86A-86C, 88A-88D, 90A-90E, 98A-98E, 99A-99B and 100A-100B).  


Response to Arguments
Applicant’s arguments in Remarks, filed 07 January 2022, have been considered but are not persuasive. 
On page 12 of Remarks, the applicant primarily argues, with reference to Figs. 21 and 22 of Takeuchi, that “Takeuchi does not disclose or suggest applying the precharge voltage to the selected bit lines and applying the ground voltage to the unselected bit lines regardless of the threshold voltages of the memory cells before the voltages of the bit lines are changed by the threshold voltages of the memory cells” and that, in Takeuchi, “voltages of the bit lines are changed by the threshold voltages of the memory cells” (emphases by the examiner). 

In response, claim 1 as amended recites “setting selected columns and unselected columns according to the order of the read operations regardless of threshold voltages of memory cells included in the memory block when the program verify operation begins”.  
First, the above limitation associated with the “regardless” phrase does not recite applying any voltages to bit lines.  Second, even if the term “setting” is understood as applying voltages to bitlines, the above limitation recites that such operation is performed “when the program verify operation begins”.
As such, Takeuchi in Fig. 21 discloses applying a voltage of 1.8V to all the BLa bit lines (i.e., all are unselected bit lines) regardless of threshold voltages of the memory cells, when the program verify operation begins (as reacted in the claim), before the voltages of the bit lines are changed by the threshold voltages of the memory cells (as argued). 

Claim 8 as amended recites “applying the ground voltage to the selected bit lines and applying the precharge voltage to the unselected bit lines regardless of threshold voltages of selected memory cells, according to verify voltages corresponding to the read voltages which are sequentially used when a program verify operation on the selected memory cells begins”.
Again, Takeuchi in Fig. 21 discloses applying a voltage of 1.8V to all the BLa bit lines (i.e., all are unselected bit lines) regardless of threshold voltages of selected memory cells (associated with CG2A), when the program verify operation begins (as recited in the claim), before the voltages of the bit lines are changed by the threshold voltages of the memory cells (as argued).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached at (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824